                                                                                           5/10/2021

JAMES E. JOHNSON                            THE CITY OF NEW YORK                                   CAROLYN KRUK
Corporation Counsel                                                                                Cell: (646) 939-7631
                                           LAW DEPARTMENT                                        Office: (212) 356-0893
                                                                                                   Fax: (212) 356-8760
                                               100 CHURCH STREET                                    ckruk@law.nyc.gov
                                               NEW YORK, NY 10007



                                                                    May 7, 2021

        BY ECF
        Hon. Stewart D. Aaron                        Application GRANTED for the reasons set forth herein.
        Magistrate Judge                             SO ORDERED.
        Southern District of New York                Dated: May 10, 2021
        500 Pearl Street
        New York, New York 10007-1312

                 Re:   Michael Lee v. City of New York et al., 20-CV-08407 (GBD)(SDA)

        Dear Magistrate Aaron:

                        I am the Assistant Corporation Counsel assigned to represent the City of New
        York, New York City Department of Correction Commissioner Cynthia Braun, Warden Tanisha
        Mills, and Health + Hospitals/Correctional Health Services’ Senior Vice President Patsy Yang,
        (together, the “Defendants”) in the above-referenced matter. I write to respectfully request the
        Court’s permission to redact select paragraphs of Defendants’ Answer to the Third Amended
        Complaint (the “Complaint”). In particular, Defendants request permission to redact their
        answers to paragraphs 6, 7, 63, 65, 83, 118, 134, 136, and 143, which detail Plaintiff’s alleged
        HIV diagnosis, the severity of his condition, recent test results and treatment.

                       Defendants are cognizant that New York State Public Health Law § 2782, which
        governs the confidentiality of HIV related information, provides that any individual who obtains
        HIV related information in the course of providing health or social services may not disclose that
        information except under specifically enumerated circumstances. Defendants respectfully submit
        that Public Health Law § 2782 and Plaintiff’s privacy interest in his medical diagnosis and
        details concerning his current condition and treatment outweigh the presumption of public access
        to Defendants’ answers to the allegations in these paragraphs. Therefore, Defendants believe that
        this information is appropriately filed under seal pursuant to Lugosch v. Pyramid Co. of
        Onondaga, 435 F.3d 110, 120 (2d Cir. 2006) (Countervailing factors weighing in favor of
        sealing include, inter alia, the privacy interests of those resisting disclosure). See also Doe v.
        City of New York, 15 F.3d 264, 267 (2d Cir. 1994) (recognizing right of privacy shielding
        information that a person is infected with HIV because “there are few matters that are quite so
        personal as the status of one’s health” and, in particular, “[a]n individual revealing that she is
        HIV seropositive potentially exposes herself not to understanding or compassion but to
        discrimination and intolerance.”).
               Accordingly, Defendants submit that the Lugosch standard is met as
considerations of New York State Public Health Law and Plaintiff’s privacy interests overcome
the presumption of access to Defendants’ responses to the allegations in these paragraphs.
Lugosch, 435 F.3d at 121 (countervailing factors include, among others, the privacy interests of
those resisting disclosure). As such, Defendants respectfully request permission to file their
answers to paragraphs 6, 7, 63, 65, 83, 118, 134, 136, and 143 of the Complaint under seal (i.e.,
in redacted form).

               Plaintiff’s counsel consents to this request.

               Thank you for your consideration of this request.

                                                               Respectfully submitted,

                                                               s/
                                                               Carolyn Kruk

cc. Plaintiff’s counsel (by ECF)




                                               -2-
